

116 HR 5155 IH: Waste Heat to Power Investment Tax Credit Act of 2019
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5155IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Mr. Schneider (for himself, Mr. Suozzi, Ms. Sánchez, Mr. Danny K. Davis of Illinois, Mr. Beyer, Mr. Panetta, Mr. Blumenauer, and Ms. Moore) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to include waste energy recovery property in the energy
			 credit.
	
 1.Short titleThis Act may be cited as the Waste Heat to Power Investment Tax Credit Act of 2019. 2.Inclusion of waste energy recovery property in energy credit (a)In generalSection 48(a)(3)(A) of the Internal Revenue Code of 1986 is amended by striking or at the end of clause (vi), by adding or at the end of clause (vii), and by adding at the end the following new clause:
				
 (viii)waste energy recovery property, . (b)Application of 30 percent creditSection 48(a)(2)(A)(i) of such Code is amended by striking and at the end of subclauses (III) and adding at the end the following new subclause:
				
 (V)waste energy recovery property, and . (c)PhaseoutSection 48(a) of such Code is amended by adding at the end the following new paragraph:
				
					(8)Phaseout for waste energy recovery property
 (A)In generalSubject to subparagraph (B), in the case of any waste energy recovery property, the energy percentage determined under paragraph (2) shall be equal to—
 (i)in the case of any property the construction of which begins after December 31, 2024, and before January 1, 2026, 26 percent, and
 (ii)in the case of any property the construction of which begins after December 31, 2025, and before January 1, 2027, 22 percent.
 (B)Placed in service deadlineIn the case of any energy property described in subparagraph (A) which is not placed in service before January 1, 2029, the energy percentage determined under paragraph (2) shall be equal to 0 percent..
 (d)DefinitionsSection 48(c) of such Code is amended by adding at the end the following new paragraph:  (5)Waste energy recovery property (A)In generalThe term waste energy recovery property means property that generates electricity solely from heat from buildings or equipment if the primary purpose of such building or equipment is not the generation of electricity.
 (B)Capacity limitationThe term waste energy recovery property shall not include any property which has a capacity in excess of 50 megawatts. (C)No double benefitAny waste energy recovery property (determined without regard to this subparagraph) which is part of a system which is a combined heat and power system property shall not be treated as waste energy recovery property for purposes of this section unless the taxpayer elects to not treat such system as a combined heat and power system property for purposes of this section.
 (D)TerminationThe term waste energy recovery property shall not include any property the construction of which does not begin before January 1, 2027. . (e)Effective dateThe amendments made by this section shall apply to periods after December 31, 2019, under rules similar to the rules of section 48(m) as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990.
			